2.	The Title of the invention is objected to because “Polymyxins” is misspelled.  Correction is required.
3.	The disclosure is objected to because of the following informalities: The brief description of Figure 3 at page 5, lines 4-7, makes references to colors in the drawing; however, Figure 3 is not a color drawing.  The brief description should be revised to delete references to colors in the drawing.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the independent claims for the phrase “the alkyl chains” at claim 3, line 2; claim 13, line 2; and claim 16, line 2.  The independent claims recite substituted or unsubstituted aliphatic lipids, and are not required to comprise an alkyl chain, much less plural alkyl chains as recited in the dependent claims.  Claims 3, 13, and 16 are also unclear as to whether the entire aliphatic lipid must be substituted/replaced with a caged or aromatic moiety, or whether only part of the aliphatic lipid must be so substituted/replaced; and whether each R group must include the substitution/replacement with caged or aromatic moieties, or if the claims embrace compounds in 
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 13, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 3, 13, and 16 recite that the alkyl chains are replaced with caged or aromatic moieties.  To the extent that this means that the entire aliphatic lipid is replaced with a caged or aromatic moiety, dependent claims 3, 13, and 16 embrace R groups which are not embraced within the scope of the independent claims, and claims 3, 13, and 16 are therefore improper dependent claims.  (To the extent that Inventors intended to recite that the aliphatic lipids are substituted, rather than replaced, with caged or aromatic moieties, the claim terminology could be clarified in this respect.)  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
6.	Instant claims 1-5 and 10-16 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/683,847 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/100578.  The WO Patent Application ‘578 teaches a polymyxin B analogue at page 81, Example 29, which meets the requirements of Inventors’ Formula I, in  by the prior art.
9.	Claims 10-12 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/100578.  Application of the WO Patent Application ‘578 is the same as in the above rejection of claims 1, 2, 4, and 5.  The WO Patent Application ‘578 teaches the compound designated Example 29, but does not teach using the compound to treat microbial infections.  (Note that the compound Example 29 is not generically encompassed by formula I of the WO Patent Application ‘578.)  However, the compound Example 29 of the WO Patent Application ‘578 is closely structurally related to polymyxin, and it is known in the art to use polymyxins to treat microbial infections.  See, e.g., paragraphs [0003] and [0004] of the WO Patent Application ‘578.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound Example 29 of the WO Patent Application ‘578 to treat microbial infections, because polymyxins in general are known to be useful in the treatment of microbial infections; because the compound Example 29 of the WO Patent Application ‘578 is closely structurally related to polymyxins and therefore would have been expected to have similar properties (see MPEP 2144.09(I)); and because it is routine in the therapeutic peptide arts to use peptide derivatives for the same purposes that the base peptides are used.
10.	Claims 1, 3-5, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2018/051085.  The WO Patent Application ‘085 teaches two  by infective agents, e.g., bacterial infections, and can be administered in combination with other therapeutic agents.  See, e.g., page 27, line 18 - page 28, line 8, and page 29, line 32 - page 30, line 32.
11.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2018/051085 as applied against claims 1, 3-5, 10, 11, and 13 above, and further in view of Geller et al (U.S. Patent Application Publication 2019/0169609).  The WO Patent Application ‘085 teaches administering its compounds in combination with other therapeutic agents, but does not teach administering its compounds with anti-microbial agents in particular.  Geller et al teach that polymyxins are sometimes combined with other agents, such as trimethoprim, in order to broaden their effective spectrum to include Gram-positive organisms.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the compounds of the WO Patent Application ‘085, including the compounds of Examples 9 and 10, with a therapeutic agent such as trimethoprim, because the WO Patent Application ‘085 teaches administering its compounds in combination with other therapeutic agents, and because Geller et al teach that combining a polymyxin with an agent such .
12.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sakura et al article (Bull. Chem. Soc. Japan, Vol. 77, pages 1915-1924).  The Sakura et al article teaches [Dab(Dansyl-Gly)1]-polymyxin B3, which has the following structure:

    PNG
    media_image1.png
    455
    1002
    media_image1.png
    Greyscale

	The polymyxin B analog showed almost full antimicrobial activity, compared to polymyxin B.  See, e.g., the Abstract; Tables 1 and 2, compound (Ih); page 1919, column 1, third paragraph; and page 1922, column 2, second full paragraph.  The polymyxin B analog corresponds to the instant Inventors’ formula (I) in which the R group attached to the alpha-amino group of the N-terminal L-Dab residue is an unsubstituted C7 alkyl, and in which the R group attached to the gamma-amino group of the N-terminal L-Dab residue is Dansyl-NH-CH2-, i.e. a substituted C1 alkyl.
13.	Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being obvious over the Sakura et al article (Bull. Chem. Soc. Japan, Vol. 77, pages 1915-1924) as applied against claims 1, 2, 4, and 5 above, and further in view of Padilla (U.S. Patent Application Publication 1]-polymyxin B3, which has almost full antimicrobial activity compared to polymyxin B, but does not teach administering this compound to an individual, optionally in combination with another anti-microbial agent, in order to treat a microbial infection.  Padilla teaches that neomycin, polymyxin B, and bacitracin are common topical antibiotics which are often used as a triple antibiotic combination.  See paragraph [0048].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the [Dab(Dansyl-Gly)1]-polymyxin B3 of the Sakura et al article in combination with neomycin and bacitracin and to use the combination as a topical triple antibiotic, because the Sakura et al article has almost the full activity of polymyxin B; because Padilla teaches that the combination of neomycin, polymyxin B, and bacitracin is known in the art as a topical antibiotic, and because the substitution of one known functionally equivalent polymyxin for another with only the expected result that the antibiotic combination continues to exhibit topical antibiotic activity is prima facie obvious.
14.	Westby et al (U.S. Patent Application Publication 2020/0069767) is cited as art of interest, currently deemed to be essentially duplicative of the references applied above.  See especially the compound at page 27, Example 5.
	The Weinstein et al article (Bioorganic & Medicinal Chemistry Letters, Vol. 8, pages 3391-3396) is cited as art of interest, currently deemed to be essentially duplicative of the references applied above.  See especially Scheme 1 and Table 1, Entry# 8-11.
	The Trimble et al article (Cold Spring Harbor Perspectives in Medicine, 6:a025288, pages 1-22 (2016)), cited in the International Search Report, has been carefully considered but is not deemed to anticipate or render obvious the instant claimed invention.  The Trimble et al 
	The Domalaon et al article (Bioconjugate Chemistry, Vol. 80, pages 639-648, available online 19 July 2018) is cited as art of interest, but is not available as prior art under 35 U.S.C. 102 against the instant claims.  See section 5 above.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 5, 2022